Case 7:20-cv-00320-PMH Document 34 Filed 04/01/21 Page 1 of 8
Case 7:20-cv-00320-PMH Document 34 Filed 04/01/21 Page 2 of 8
Case 7:20-cv-00320-PMH Document 34 Filed 04/01/21 Page 3 of 8
Case 7:20-cv-00320-PMH Document 34 Filed 04/01/21 Page 4 of 8
Case 7:20-cv-00320-PMH Document 34 Filed 04/01/21 Page 5 of 8
Case 7:20-cv-00320-PMH Document 34 Filed 04/01/21 Page 6 of 8
Case 7:20-cv-00320-PMH Document 34 Filed 04/01/21 Page 7 of 8
    Case 7:20-cv-00320-PMH Document 34 Filed 04/01/21 Page 8 of 8




April 1, 2021
